*1176Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 6, 2005, which, inter alia, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a security guard, challenges a decision of the Unemployment Insurance Appeal Board finding that he voluntarily left his employment without good cause. The record establishes that on June 2, 2004, claimant called the employer’s dispatcher and informed her that he would not be reporting for his scheduled shift that morning or the next day because he was out of town caring for his grandmother, who was ill. Claimant was told that the short notice of his absence violated the employer’s call-in policy and that, upon his return, he would be required to provide some documentation to verify the reason for his absence. Thereafter, claimant failed to report to work or respond to the employer’s phone messages until June 9, 2004, at which time he was informed that he had been terminated.
Inasmuch as claimant failed to contact the employer in a timely manner after his absence or take other reasonable steps to protect his employment, we find that the Board’s decision that claimant abandoned his job is supported by substantial evidence (see Matter of Rowe [Commissioner of Labor], 4 AD3d 663, 664 [2004]; Matter of Sgroi [Commissioner of Labor], 4 AD3d 597, 598 [2004]; Matter of Santiago [Commissioner of Labor], 285 AD2d 780 [2001]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.